DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8-11, and 17-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches similar tapes for making composite articles, the prior art does not teach or reasonably suggest such a tape or pressure vessel made from a tape having the claimed polyamide composition and the claimed flexural modulus retention (as set forth in claim 1) or the claimed polyamide composition, fiber content, and burst pressure (as set forth in claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/IAN A RUMMEL/Primary Examiner, Art Unit 1785